Citation Nr: 1105816	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  05-38 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a left hip disability. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2005 and September 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  

In June 2006, the Veteran testified before a hearing officer at 
the RO.  A transcript of this hearing is of record.

In June 2010, the Board remanded the case for further action by 
the originating agency.  The case has now returned to the Board 
for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A left hip disability was not present in service or until 
years thereafter, and is not etiologically related to the 
Veteran's military service. 

2.  A low back disability was not present in service or until 
years thereafter, and is not etiologically related to the 
Veteran's military service. 

3.  A bilateral knee disability was not present in service or 
until years thereafter, and is not etiologically related to the 
Veteran's military service or a service-connected disability. 

CONCLUSIONS OF LAW

1.  A chronic left hip disability was not incurred or aggravated 
as a result of active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A chronic low back disability was not incurred or aggravated 
as a result of active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A bilateral knee disability was not incurred or aggravated as 
a result of active duty service or a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic diseases, such as arthritis, are presumed to have 
been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Left Hip and Low Back

The Veteran contends that service connection is warranted for 
disabilities of the left hip and low back as they were incurred 
during active duty service.  In a January 2006 statement and June 
2006 testimony, the Veteran reported that in 1954 his locker box 
was repeatedly dropped on his hip and back as part of a 
punishment ordered by his drill instructor.  The Veteran also 
testified that he noticed pain in his hip and back throughout his 
military service, especially during forced marches when he had to 
carry heavy equipment.  

Service treatment records are negative for any evidence or 
complaints of a left hip or low back disability.  The Veteran's 
spine and lower extremities were normal during the June 1956 
separation examination.  The post-service medical evidence does, 
however, establish the presence of current left hip and back 
disabilities.  Upon VA examination in July 2010, the Veteran was 
diagnosed with degenerative joint disease of the lumbar spine and 
left hip, as well as status post left pelvic coil embolization.  
The Veteran has also reported incurring injury to his left hip 
and back during service.  While the service treatment records do 
not document such injuries, the Veteran is competent to report 
that they occurred and he has submitted a July 2006 buddy 
statement verifying that the incident that caused his injury took 
place.  Resolving reasonable doubt in his favor, the Board finds 
that two of the three elements necessary for service connection-
current disability and an in-service injury-are demonstrated.

With respect to the third element of service connection, a nexus 
between the current disabilities and the in-service injury, the 
Veteran has reported a continuity of symptomatology since service 
and such evidence can be sufficient to establish service 
connection.  See 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The history 
provided by the Veteran is that he incurred injuries to his left 
hip and back during service that have caused continuous pain and 
discomfort.  The Veteran also testified in June 2006 that he re-
injured his hip while playing sports in 1958 and was seen by a 
private orthopedic specialist.  The Veteran is competent to 
report injuries incurred during service and to describe symptoms 
of his disabilities, but the Board must also determine whether 
the Veteran's lay statements are credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  

In this case, the Board finds that the history reported by the 
Veteran regarding a continuity of symptoms is not credible in 
light of the other evidence of record.  As noted above, the 
Veteran's hips and back were found to be normal during his 
service separation examination in June 1956.  The Veteran also 
never reported a history of a hip injury during service prior to 
receipt of his claim for compensation in August 2004.  Available 
private treatment records document that the Veteran was seen by 
an orthopedic specialist in 1958, but the specific reason for the 
treatment is not recorded.  While the Veteran has recently stated 
that this treatment was for an exacerbation of his left hip 
disability, a November 1958 medical examination from his employer 
only notes a prior right ankle fracture incurred while playing 
football.  No other history of orthopedic problems was recorded.  
Additionally, in May 2004, the Veteran was diagnosed with left 
hip tendonitis by his private physician.  At that time, the 
Veteran reported a history of left hip and groin pain stemming 
from an injury the previous summer incurred while playing tennis.  
The Veteran did not complain of any prior hip problems and did 
not report a history of an in-service hip injury.  The Board 
finds that the Veteran's statements provided in the context of 
contemporaneous medical treatment, such as those provided in May 
2004, are more probative than those offered in connection with a 
claim for disability benefits. 

The Veteran's reported history with respect to his low back 
disability has also been inconsistent throughout the claims 
period.  Medical records from the Veteran's former employer 
document several back injuries that occurred in April 1963 and 
December 1973.  The Veteran sought private treatment at Nazareth 
Hospital for his back, and an April 2005 letter from the hospital 
confirms that the Veteran underwent orthopedic treatment in 1963.  
However, the available employer and treatment records are 
negative for any reports of prior back injuries.   The record 
also contains an April 2005 letter from one of the Veteran's 
private physicians stating that he treated the Veteran for a 
lumbar disc problem in 1983.  The physician noted that the 
Veteran stated that his back problems had begun during basic 
training, 20 years prior.  The Board notes that this letter was 
written in April 2005, more than 20 years after the Veteran 
received treatment for his back in 1983, almost 50 years after 
the Veteran's separation from active duty service, and after his 
claim for compensation was received by VA in August 2004.  
Additionally, records of treatment from the Veterans private 
orthopedist dating from 1992 to 2004, which document complaints 
of low back pain, are also entirely negative for reports of a 
back injury during service.  Because of the Veteran's 
inconsistent history with respect to his low back condition, the 
Board finds that his recent statements regarding the onset and 
continuity of symptoms are simply not credible. 

The record is also negative for medical evidence of a link 
between the Veteran's current left hip and low back disabilities.  
In support of his claim, the Veteran submitted an April 2005 
letter from his private physician noting a history of numerous 
back problems stemming from active duty service.  The Board finds 
that this letter is not very probative, as it merely records the 
Veteran's own reported history of the etiology of his disability.  
This does not, without more, constitute competent medical 
evidence of the required nexus. See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because the 
transcriber happens to be a medical professional).  

Moreover, the only medical opinion of record, that of the July 
2010 VA examiner, weighs against the Veteran's claims.  After 
reviewing the evidence of record, including the Veteran's service 
treatment records, and physically examining the Veteran, the July 
2010 VA examiner concluded that it was more likely than not that 
the Veteran's current left hip and low back disorders were not 
related to active duty service.  The examiner provided a complete 
rationale for the opinions stated, and cited to specific records 
contained in the claims file.  The medical opinion is therefore 
afforded significant probative weight.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed).  Accordingly, the weight 
of the competent medical evidence of record is against the 
finding of a nexus between the Veteran's left hip and back 
disabilities and active duty service. 

In sum, there is no competent medical evidence that the Veteran's 
left hip and low back disabilities are related to his active duty 
service.  The Board has considered the testimony of the Veteran 
connecting his hip and back disabilities to service, but as a lay 
person, he is not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The 
Board acknowledges that the Veteran is competent to testify as to 
observable symptoms and the onset of his disability, but as noted 
above, has found such statements are not credible.  Accordingly, 
the Board must conclude that the preponderance of the evidence is 
against the claims, and they are denied. 38 U.S.C.A. § 5107(b) 
(West 2002).

Bilateral Knee Disability

The Veteran's primary contention with respect to his bilateral 
knee disability is that it was incurred secondary to the claimed 
left hip disorder.  As noted above, service connection for a left 
hip condition is not warranted, thus service connection for a 
bilateral knee disability on a secondary basis is not possible.  
See 38 C.F.R. § 3.310 (2010).  

The Board has also considered whether service connection is 
warranted for the claimed bilateral knee disability on a direct 
basis.  Service treatment records are negative for evidence or 
complaints of a knee disability, and the Veteran's lower 
extremities were normal during the June 1956 separation 
examination.  Although the Veteran's private orthopedist 
diagnosed medial meniscus tears of the right and left knees in 
August 1992 and May 2000, respectively, there is no evidence of a 
knee disability until more than 35 years after the Veteran's 
discharge from active duty.  

In addition, the Veteran has not reported the incurrence of an 
in-service injury to the knees during service; he testified in 
June 2006 that he did not experience the onset of knee pain until 
several years after his separation from the military.  
Additionally, at his most recent examination in July 2010, the 
Veteran denied that he was claiming service connection for any 
knee disability. .There is also no competent medical evidence of 
a link between the Veteran's claimed bilateral knee disability 
and any incident of active duty service.  As the record does not 
establish the presence of an in-service injury or a nexus with 
the Veteran's current knee disabilities, service connection on a 
direct basis is not warranted and the claim must be denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in October 2004 and July 
2006 letters.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claims in 
March 2006 and July 2006 letters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claims for service connection for knee and 
hip disabilities, notice of the Dingess elements of the claims 
was provided after the initial adjudication of the claims in 
February 2005.  VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir. 2006).  The claims were readjudicated in the 
November 2010 SSOC.  Therefore, any timing deficiency has been 
remedied.

During the June 2006 hearing at the RO, the Veteran testified 
that his bilateral knee disability was incurred secondary to the 
claimed left hip disability.  The Veteran has not received VCAA 
notice with respect to his claim for secondary service 
connection.  The Veteran has not alleged any prejudice resulting 
from the lack of notice on the secondary service connection 
element of the claim.  Prejudicial error occurs in the context of 
VCAA notice only when such error affects "the essential fairness 
of an adjudication" or "has the natural effect of producing 
prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Appellants must generally identify "with considerable 
specificity": (1) how the VCAA notice was defective; (2) what 
evidence the appellant would have provided or requested that VA 
obtain had VA fulfilled its notice obligations; and (3) how the 
lack of notice and evidence affected the essential fairness of 
the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (holding that a party alleging defective VCAA notice 
has the burden of showing how the defective notice was harmful).  
Moreover, the record contains evidence of actual knowledge on the 
part of the Veteran.  

The Veteran has contended that his knee disabilities were a 
result of a left hip condition.  The Veteran testified in June 
2006 that his knees were not injured during active duty service, 
but instead developed several years later due to a left hip 
disability that was incurred during service.  The Veteran has 
therefore demonstrated actual knowledge of the requirements for 
establishing service connection on a secondary basis, i.e. a 
current disability that is due to or aggravated by a service-
connected disability, and the lack of such notification did not 
result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  The Board notes that while the Veteran 
has identified several private doctors who treated his claimed 
disabilities in the past, statements received from the Veteran 
indicate that these physicians are deceased and their treatment 
records are unavailable for procurement.  Furthermore, in a 
January 2006 statement, the Veteran reported that he was in 
receipt of compensation from the Social Security Administration 
(SSA).  VA attempted to obtain copies of any medical records in 
possession of SSA, but a July 2006 response from SSA stated that 
there was no record that the Veteran had ever filed for SSA 
disability benefits.  The Board therefore finds that all 
available private and federal treatment records are associated 
with the claims file. 

Additionally, the Veteran was provided a proper VA orthopedic 
examination in July 2010, in response to the Board's June 2010 
remand.  The examiner was instructed to examine the Veteran's 
knees, left hip, and back, and render medical opinions addressing 
the nature and etiology of any identified disabilities.  However, 
when the Veteran reported for the examination, he repeatedly 
stated that he was not seeking service connection for a knee 
disability and was withdrawing that specific claim.  As a result, 
the examiner did not physically examine the Veteran's knees or 
provide a medical opinion addressing them.  Following the VA 
examination, the Veteran never submitted a withdrawal of the 
claim for entitlement to service connection for a bilateral knee 
disability, and the issue was included on the Veteran's January 
2011 post-remand brief submitted by his representative.  
Therefore, the issue is still on appeal.  

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, the July 2010 VA examination report does not 
address the Veteran's claimed bilateral knee disability, but this 
is due to the Veteran's statements to the examiner that he was 
not pursuing service connection for this disability.  The Veteran 
was provided the opportunity to undergo an examination of the 
knees as ordered by the Board's June 2010 remand, but by his own 
actions prevented the examination from taking place.  In light of 
the above, the Board finds that any failure in the duty to assist 
with respect to the Veteran's claimed bilateral knee disability 
lies with the Veteran.  

In the January 2011 post-remand brief, the Veteran's 
representative also argued that the July 2010 VA orthopedic 
examination was not adequate as the provided medical opinions 
were rendered without review of additional medical evidence that 
was subsequently added to the record.  While some records of VA 
treatment dating through November 2010 were added to the claims 
file after the July 2010 VA examination, these records are not 
pertinent to the Veteran's current claims on appeal as they only 
reference cardiac and vascular disabilities.  Therefore, review 
of these additional records by the July 2010 VA examiner would 
serve no useful purpose and remanding the case for this reason 
would only further delay the claim.  

The Board also finds that VA has complied with the June 2010 
remand orders of the Board.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  The June 2010 remand ordered that the 
Veteran should be contacted and asked to identify any health care 
providers who had treated the disabilities on appeal since August 
2008.  The Veteran was sent a July 2010 duty to assist letter 
that followed the Board's remand instructions, but no response to 
this letter was received.  In response to the Board's remand, the 
Veteran was also provided a VA orthopedic examination in July 
2010, and as discussed above, the Board has determined that this 
examination was adequate.  The claims were then readjudicated in 
the November 2010 SSOC.  Therefore, the Board finds that VA has 
complied with the June 2010 remand orders. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for a left hip disability is 
denied. 

Entitlement to service connection for a low back disability is 
denied. 

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a left hip disability, is 
denied. 



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


